Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2019

                                     No. 04-19-00385-CR

                                   Gustavo CUELLAR, Jr.,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6255
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
       Appellant’s brief is currently due on December 2, 2019. On November 19, 2019,
appellant filed “Appellant’s Unopposed Motion to Abate Briefing Schedule,” requesting we
abate the appellate timeline because the reporter’s record of an October 10, 2018 hearing on
appellant’s motion to suppress has not been filed in this court.

       In the November 19, 2019 motion, appellant’s attorney explained that Kelly Grossman,
the court reporter who recorded the trial proceedings, told him that her calendar showed she did
not record any pretrial hearings in this case. However, while reviewing the record filed by Ms.
Grossman, appellant’s attorney found references to “a full hearing” on appellant’s motion to
suppress that occurred on October 18, 2018. When appellant’s attorney contacted Ms. Grossman,
she again indicated that she did not have any record of a motion to suppress hearing. She
explained, however, that another court reporter, Tami Wolff, may have recorded the October 10,
2018 hearing. Appellant’s attorney contends that he has tried to contact Ms. Wolff, but had not
been able to reach her as of November 19, 2019.

        Because it appears that the appellate record is not complete, we ORDER all appellate
deadlines suspended until further order of this court. We further ORDER the court reporter, Tami
Wolff, to file a reporter’s record of the October 10, 2018 motion to suppress hearing by
December 23, 2019. If there is no record, the court reporter is ordered to file a declaration
stating no record was taken. Appellant’s brief will be due 30 days after the reporter’s record or
declaration is filed.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court